Citation Nr: 1410012	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-22 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine at L5-S1 with radiculopathy of the right lower extremity.  

2.  Entitlement to an initial rating in excess of 40 percent prior to April 19, 2012 and in excess of 20 percent thereafter for left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968 and from November 1972 to July 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied a rating in excess of 20 percent for degenerative disc disease, L5-S1, and that granted service connection and an initial 40 percent rating for left lower extremity radiculopathy.  

In March 2012, the RO proposed to reduce the rating for left lower extremity radiculopathy to 20 percent.  Following notice and consideration of additional relevant evidence, in April 2013, the RO reduced the rating for left lower extremity radiculopathy to 20 percent, effective April 19, 2012.  In the same decision, the RO granted separate service connection and a 20 percent rating for lumbar radiculopathy of the right lower extremity, effective April 19, 2012.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in October 2013.  A transcript of the hearing is associated with the claims file.  

The Veterans Benefits Management System and the Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case to obtain additional records of private medical care and a current examination of the lumbar spine and neurologic deficits of the left lower extremity.  

A VA medical examination is not required unless the medical evidence of record is not adequate or sufficient for the appropriate legal action or unless there has been a material change in the disability.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).   When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In this case, the Veteran underwent VA examinations in March 2008, June 2009, July 2010, November 2010, and February 2013.  Records of electrodiagnostic studies of the lower extremities performed at a private clinic in February 2013 are also of record.  

During his October 2013 Board hearing, the Veteran testified that his lumbar spine and lower leg symptoms had become more severe over the period of this appeal and were more severe than observed by the VA examiner in February 2013.  Specifically, he testified that his range of thoracolumbar spine motion was significantly less than that measured in that VA examination.  Although the private electrodiagnostic studies in February 2013 showed no deficits of the left leg, the Veteran testified that he experiences radiating pain to legs and weakness, numbness, motor deficits, limping, and stumbling of the left leg.  Therefore, as the Veteran provided credible evidence of worsening symptoms, a current orthopedic and neurologic examination is necessary to decide the claims.  38 C.F.R. § 3.159(c)(4)(2013).  

The Veteran further testified at the Board hearing that he was not receiving VA outpatient treatment but had received additional private treatment at the Ochsner Health Center including diagnostic studies approximately two months earlier, which would have been in August or September 2013.  Therefore, VA must assist the Veteran by providing him an opportunity to authorize the recovery of additional relevant records of private medical care and assist in recovering those records.  38 C.F.R. § 3.159 (c)(1)(2013). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice and the opportunity authorize the recovery of additional records of outpatient medical care for degenerative disc disease of the lumbar spine and radiculopathy of the left lower extremity from the Ochsner Health Center or other private care provider.  If authorized, request identified records and associate any records received with the claims file. 

2.  Then, schedule the Veteran for a VA examination of the degenerative disc disease of the lumbar spine and associated neurologic complications.  Request that the examiner review the claims file including the transcript of the October 2013 Board hearing and any additional records of private treatment since July 2012 and note the review in an examination report. 

Request that the examiner assess the severity of the Veterans degenerative disease of the lumbar spine including range of motion and quantify, if possible, any additional dysfunction due to pain, weakness, incoordination, or due to flare-ups.  The examiner must also evaluate the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.   The examiner must also determine whether the Veteran has experienced incapacitating episodes as a result of intervertebral disc syndrome.  

Request that the examiner evaluate left lower extremity radiculopathy and neuropathy and the resulting impairment of sensation, motor function, reflexes, and muscle atrophy, if any.  

Additional imaging or electrodiagnostic studies should be obtained and evaluated if considered necessary by the examiner to assist in a full and contemporary disability assessment.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine and for an initial rating in excess of 40 percent prior to April 19, 2012 and in excess of 20 percent thereafter for left lower extremity radiculopathy.  If any of the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative.  After an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


